Citation Nr: 0112082	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-22 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as a result of herbicide exposure.

2.  Entitlement to service connection for a heart disorder, 
including as a result of herbicide exposure.

3.  Entitlement to service connection for benign prostatic 
hypertrophy, including as a result of herbicide exposure.

4.  Entitlement to service connection for a right knee 
disorder, including as a result of herbicide exposure.

5.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
throat polyp, including as a result of herbicide exposure.  

6.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for hypertension, 
including as a result of herbicide exposure.

7.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disorder, including as a result of herbicide exposure.

8.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for a neck 
disorder, including as a result of herbicide exposure.

9.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder, including as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Alan N. Toney, Attorney


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from January 1964 to December 
1965.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran seeks service connection for multiple 
disabilities allegedly incurred in service, when he was 
exposed to Agent Orange.  Additional development by the RO is 
necessary before the Board can decide the merits of the 
veteran's claims.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in November 1999, the veteran indicated that he 
wished to appear personally at a local VA office before the 
Board.  In a letter dated February 2000, the RO acknowledged 
the veteran's request and informed him that the Board 
proposed to conduct this hearing using video conferencing 
techniques.  The RO also informed the veteran that he was not 
required to accept this form of hearing, and that if he 
wished to proceed with this form of hearing and to waive his 
right to an in-person hearing, he should sign the enclosed 
statement.  Despite the fact that the veteran never 
responded, in a letter dated February 2001, the RO informed 
the veteran that a video hearing had been scheduled for March 
12, 2001.  A review of the claims file reflects that the 
veteran failed to report on the date of the scheduled hearing 
and never waived his right to an in-person Board hearing.  

The option to hold a videoconference Board hearing in lieu of 
an in-person Board hearing requires an affirmative waiver by 
the veteran of his right to an in-person Board hearing.  
Inasmuch as the record in this case does not contain a 
written statement from the veteran affirmatively waiving this 
right, under U.S.C.A. § 7107(e) (West 1991 & Supp. 2000), the 
RO must schedule the veteran for such a hearing.  

In addition, the RO denied the veteran's claims in August 
1999 on the basis that they were not well grounded.  During 
the pendency of this appeal, however, legislation was passed 
that eliminates the need for a claimant to submit a well-
grounded claim and redefines the VA's duties to notify and to 
assist.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or adjudicated the veteran's claims pursuant to the VCAA, 
which is more favorable to the veteran because it eliminates 
the concept of a well-grounded claim and enhances the VA's 
duty to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  On Remand, the RO should 
take such action.

The VCAA provides that, in the case of a claim for disability 
compensation, the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  It also provides that the VA's duty to assist 
includes providing the claimant a medical examination when 
the totality of the evidence establishes that the claimant 
has a current disability that may be associated with his 
period of active service and there is insufficient medical 
evidence of record for the VA to decide the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  In light of this 
duty, on Remand, the RO should afford the veteran VA 
examinations by appropriate specialists, during which 
examiners can definitively determine whether the veteran's 
claimed disorders, provided they exist, are related to his 
period of active service, including his exposure to Agent 
Orange.

Finally, because this claim is being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding records that may be missing from his claims file 
and to present further argument in support of his claims. 

This case is remanded to the RO for the following 
development:

1.  The RO should schedule the veteran 
for a hearing before a traveling member 
of the Board.  In informing the veteran 
of the scheduled hearing pursuant to 38 
C.F.R. § 20.704 (2000), the RO should 
advise the veteran that if he desires to 
withdraw his hearing request, he should 
do so by writing the RO prior to the 
scheduled hearing date.   

2.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers who have treated 
him for the disorders at issue in this 
Remand and whose records have not yet 
been obtained.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
all treatment records identified.

3.  When the requested development is 
completed, the RO should arrange for the 
veteran to undergo VA examinations by 
appropriate specialists for the purpose 
of determining whether the claimed 
disorders, provided they exist, are 
related to the veteran's period of active 
service.  Prior to the examinations, the 
RO should provide the examiners with the 
veteran's claims file and a copy of this 
Remand for review.  After perusing the 
claims file, including all service 
medical records, and conducting a 
thorough examination, including all 
indicated tests, the examiners should 
indicate whether the veteran currently 
has the claimed disorders, and for each 
one shown to exist, offer an opinion as 
to the etiology of that disorder.  The 
examiner should specifically opine 
whether it is at least as likely as not 
that the disorder was incurred in or 
aggravated by the veteran's period of 
active service, including his exposure to 
Agent Orange.  The examiners should 
support their opinions with written 
rationale.  

4.  Upon completion, the RO should review 
the examination reports to determine 
whether they comply with the previous 
instruction.  If they are deficient in 
any regard, immediate corrective action 
should be taken.  

5.  Thereafter, the RO should undertake 
any other development necessary to comply 
with all other notification and 
assistance requirements of the VCAA.  

6.  Once all development is completed, 
the RO should readjudicate the veteran's 
claims.  If the RO denies any of the 
veteran's claims, it should provide the 
veteran and his representative a 
supplemental statement of the case and 
afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further appellate review. 

The purposes of this REMAND are to ensure that the veteran is 
afforded due process of law and to obtain additional medical 
information.  The Board intimates no opinion as to the merits 
of this appeal.  The veteran is free to submit additional 
argument and evidence in support of his claims.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




